 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Postal Service and New Haven Con-necticut Area Local, American Postal WorkersUnion, AFL-CIO. Cases 39-CA-809(P) and39-CA-1045(P)22 November 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 19 November 1982 Administrative LawJudge Raymond P. Green issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the rulings, findings, ' and conclu-sions of the judge only to the extent consistentwith this Decision and Order.The judge found that the Respondent issued aletter of warning to William Winn because of hisprotected activities, thereby violating Section8(a)(3) and (1) of the Act. The Respondent has ex-cepted to that finding, arguing that Winn was disci-plined for cause and not because of his protectedactivities. We find merit in the Respondent's excep-tions.As more fully set forth in the judge's decision,Winn served as the Union's chief steward from1976 to May 1981 and as an alternate steward fromMay 1981 to February 1982.2 On 10 FebruaryWinn was reappointed chief steward. AlthoughWinn was an aggressive steward3who enjoyed theloyalty of his coworkers, he was not a model em-ployee. Winn had been given letters of warning inDecember 1980 and April 1981. He also was coun-seled orally on at least two occasions in 1980 andone in 1981.4The incident which led to the issuance of the 11February warning letter in issue related to a newlyimplemented policy about timeclock proceduresI Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative lawjudge's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 Unless otherwise indicated, all dates hereinafter are in 1982.a In a 3- to 4-month period in 1978 or 1979, Winn filed approximately14,000 grievances, nearly all of which were later withdrawn by theUnion.4 The judge admitted evidence concerning these incidents only toprove that disciplinary action was taken and not for purposes of provingthe underlying conduct.268 NLRB No. 34and overtime. Under that policy employees wererequired to punch out for lunch at the exact minutetheir break was scheduled to start. Similarly, em-ployees were required to punch back in at theexact minute their break ended. Employees whofailed to punch their timecards precisely when dueto resume work were docked overtime pay. Whenemployees argued that precise clocking would bedifficult on shifts where large numbers of employ-ees had to punch the clock, the Respondent agreedthat supervisors would be authorized to adjust thetimecards of employees who were unable tocomply with the policy due to congestion aroundthe clock.On 3 February Winn inadvertently punched outfor lunch at 9:59, 1 minute early. When the lunchbreak ended, Winn, who desired to punch theclock at 10:29 in order to show a 30-minute lunchbreak, was unable to reach the clock because hiscoworkers were gathered there. Thus, he clockedback in at 10:30 and, as a result, would be dockedfor 1 minute of overtime. Winn approached ActingSupervisor Harold Feeley to have the card correct-ed, and Feeley responded that, inasmuch as he wasonly an acting supervisor, he would have to seekthe approval of Mark Sullivan, manager of mailprocessing. A few minutes later Feeley advisedWinn that Sullivan was unwilling to correct thetimecard because he had witnessed no congestionnear the clock.5Shortly thereafter, Sullivan ap-peared on the work floor and asked Winn what theproblem was. Winn explained the situation whichhad existed. When Sullivan reiterated his refusal tocorrect the timecard, Winn became loud and argu-mentative. Sullivan accused Winn of putting on ashow for the employees and Winn in turn accusedSullivan of being ignorant and belligerent. Duringthe argument, Sullivan, who did not raise his voice,invited Winn to file a grievance about the time-card. Winn rejoined that he would file a grievancewhenever an employee experienced a similar prob-lem. Asked by Sullivan if he was threatening man-agement, Winn responded that it was not a threat,that he intended to grieve all timecard adjustmentproblems. It is clear that during the confrontationseveral employees stopped working and looked on.When Sullivan told Winn to return to his workarea, the latter did so and operations returned tonormal. A short time later, Sullivan took Winnaway from the work floor for a discussion ofWinn's unruly conduct, and, again, Winn becameloud and argumentative.I The judge found that, in fact, the area near the timeclock was con-gested.274 POSTAL SERVICEOn 11 February Sullivan issued to Winn the fol-lowing letter of warning:On Wednesday, 2-3-82, Supervisor, WaltDaniello, had to instruct you to stop shoutingand disrupting operations on the workfloor.After that same day, you became loud andabusive towards me, shouting personal, derog-atory remarks and threatening to file multiplegrievances in order to harass management.When told to lower your voice, you refused to*comply. At that point, I took you off theworkfloor for a discussion, where you contin-ued the shouting and your belligerant conduct.After our meeting, you spent over 25 minutesaway from your assigned work area, in themens' lavatory.6Just this past December, Su-pervisor Joe Gambardelia [sic] had to orderyou out of the lavatory after being absent fromthe assigned work area for an extensive periodof time. I have personally observed you leav-ing the lavatory with folded newspapers inyour back pocket, following long absencesfrom your assigned work area.Your failure to perform work as assigned, dis-ruptive conduct and lack of cooperation areunacceptable. As you have previously beenmade aware of your responsibilities and obliga-tions in this area, in the future, these non-pro-ductive work habits and boisterous, verbal at-tacks on supervisors will not be tolerated andwill lead to disciplinary action.The judge found, and we agree, that Sullivanwas motivated by two factors in giving the warn-ing. One was Winn's insubordinate conduct on thework floor, specifically, shouting, making personalinsults, and causing the cessation of normal oper-ations. The other factor was Winn's threat to filemultiple grievances. The judge found that thewarning was "motivated in large part" by the latterfactor and, therefore, that the disciplinary actiontaken against Winn was violative of Section 8(a)(3)and (1) of the Act. We disagree.In Wright Line, 251 NLRB 1083 (1980), theBoard set forth a test of causation to be applied incases involving actions based on "dual" motives,one of which is permissible and one of which is un-lawful. Under that test, the General Counsel is firstrequired to establish a prima facie case sufficient tosupport the inference that the protected conductwas a "motivating factor" in the employer's deci-sion. If this is established, the burden then shifts to6 The judge did not resolve the credibility conflict concerning the Re-spondent's allegation that Winn spent 25 minutes in the men's lavatoryand Winn's denial of that allegation. In view of the result we reachherein, we find it unnecessary to decide this issue.the employer to demonstrate that it had a legiti-mate, permissible reason for its actions such thatthe disciplinary action would have taken placeeven in the absence of the protected conduct.In the instant case, the judge found, and weagree, that the General Counsel established a primafacie case. Thus, the warning letter on its faceshows that it was motivated in part by Winn'spromise to file grievances on behalf of all otheremployees whose timecards were not correctedwhen there was congestion at the timeclock. Clear-ly, such action would be protected concerted activ-ity.7However, we further find that the Respondenthas met its requisite burden of proof by demon-strating that it had a legitimate, permissible reasonfor disciplining Winn and that it would have doneso even in the absence of Winn's protected activi-ty.8Winn, the Respondent showed, became exces-sively loud and insulting while discussing his time-card with Sullivan. When asked to contain himself,he would not. Ultimately, his actions caused fellowemployees to stop work, albeit briefly, thus disrupt-ing operations at the facility. The Respondent alsoshowed that, over a 2-year period, Winn had beendisciplined at least five times. In Southwestern BellTelephone Co., 260 NLRB 237 (1982), we statedthat in the administration and resolution of griev-ances under the collective-bargaining agreement,because of the nature of these endeavors, tempersof all parties flare and comments and accusationsare made which would not be acceptable on theplant floor.9However, here Winn was not engagedin the formal pursuit of a grievance. Rather, Winnreacted with insubordination when his request tohave his timecard adjusted was refused. The Boardrecognizes the right of the employer to maintainorder and respect in the conduct of its business.'°Winn's derogation of a reasonable order to quietdown by continuing to shout on the work floor,hurling personal insults, and disrupting operationsconstituted unprotected activity and gave the Re-spondent a legitmate, permissible reason to disci-pline Winn, and we so find. We further find thatthe Respondent has met its burden to prove that itwould have issued the warning to Winn even inthe absence of his protected conduct. The recordshows that Winn had been disciplined at least five7 See Firch Baking Ca, 232 NLRB 772 (1977); and Leviron Mfg. Ca v.NLRB, 486 F.2d 686 (Ist Cir. 1973).Member Hunter agrees that the Respondent's conduct in issuing awarning to Winn was motivated by Winn's insubordination, and that theRespondent would have imposed that discipline regardless of any otherconduct engaged in by Winn.* See also Atlantic Steel Co., 245 NLRB 814 (1979); and NLRB v. Illi-nois Tool Works, 153 F.2d 811 (7th Cir. 1946).1o Southwestern Bell Telephone Ca, supra.275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimes in the 2-year period preceding the warning inissue here, and that those instances of discipline re-lated to conduct akin to that shown in the instantcase. The record also shows that, in an effort toplacate Winn and end the disruption of the work-place, Sullivan told Winn that he could file a griev-ance over Sullivan's refusal to change the timecard.Based on the foregoing, we find, contrary to thejudge, that Winn was issued the letter of warningbecause of his insubordinate conduct and that Re-spondent would have issued the warning evenabsent Winn's avowal to file numerous grievancesif circumstances warranted it. Accordingly, weshall dismiss the complaint.ORDERThe complaint is dismissed.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge:These consolidated cases were heard by me on July 1and 2, 1982, in Hartford, Connecticut. The charge inCase 39-CA-809(P) was filed by the New Haven, Con-necticut Area Local, American Postal Workers Union,AFL-CIO (the Union), on August 27, 1981, and anamended charge in that case was filed on October 14,1981. A complaint based on that charge was issued bythe Officer-in-Charge of Subregion 39 on October 15,1981. The charge in Case 39-CA-1045(P) was filed bythe Union on March 8, 1982, and a complaint thereonwas issued on April 12, 1982. Thereafter, on May 4,1982, the complaints were consolidated for hearing.In substance the allegations of the complaints are thatWilliam E. Winn was given written warnings on April 7,1981, and February 11, 1982, because of his activities as aunion shop steward and because of his other protectedconcerted activities.Based on the entire record herein, including my obser-vation of the demeanor of the witnesses, and after con-sideration of the briefs filed, I hereby make the followingFINDINGS OF FACTI. JURISDICTIONJurisdiction is asserted by virtue of Section 1209 of thePostal Reorganization Act. The parties also agree thatthe Union involved is a labor organization within themeaning of Section 2(5) of the Act.II. THE OPERATIVE FACTSA. BackgroundThe Union is the recognized collective-bargaining rep-resentative of certain of the Respondent's employees in-cluding the distribution clerks at at its Milford, Connecti-cut Post Office. William Winn, a distribution clerk has,at various times served as the Union's chief steward andas an alternative steward. In this respect, he was thechief steward from about 1976 to May 1981 and an alter-nate steward from May 1981 to February 1982. Duringthe latter period, another employee, Roderick Kennedy,was the chief steward, but when he resigned the positionon February 8, 1982, Winn was redesignated as the chiefsteward on February 10, 1982.'The distribution clerks, of which there are about 18 to20, work from 4 a.m. to 12:30 p.m. and they have theirlunch break from 10 a.m. to 10:30 a.m. They are respon-sible for sorting the mail by letter carrier routes and theydo so by taking trays of unsorted mail and placing theminto cubbyholes in something which is called a distribu-tion case. (Each clerk works at his own case.) As the de-livery trucks leave the post office soon after 8 a.m., it isimperative that the mail be sorted by that hour becauseany mail left over will not be delivered until the follow-ing day. When the task of sorting the mail is not accom-plished by 8 a.m., it is described as "missing the mail" oralternatively as a "first class failure." The record indi-cates that during a period prior to 1980 there was a highincidence of first-class failures. However, this problem,according to Winn, had largely abated at the time of theevents herein.The record also establishes that during a period priorto 1981, there was a considerable degree of friction be-tween management and the Union due in part to a clashof personalities between Winn as chief steward and thepost office's supervisors. In this respect, John Dirzus,president of the Union, testified that in January or Feb-ruary 1981 he had a conversation with the then Postmas-ter Gallagher regarding overall labor relations. He statesthat during this conversation he suggested that one ofthe problems was that Winn and Kennedy were strongpersonalities who had control over the work force andthat this was resented by Sullivan and the other supervi-sors. Dirzus also testified that he told Gallagher that he(Dirzus) had heard that supervisors were going aroundand saying that Sullivan was out to get Winn and thatthe latter better watch himself. He states that Gallagherresponded by saying that he thought this was wrong andthat he would deal with it even if he had to disciplinethe supervisors.In connection with the general labor relations atmos-phere at the post office, it is noted that in 1978 or 1979,Winn, over a 3- or 4-month period, filed approximately14,000 grievances involving such things as the floors andvenetian blinds being dirty. All of those grievances werelater withdrawn by the president of the Union. It is alsonoted that, according to Winn, labor relations calmeddown after the leaving of Postmaster Brennen, and it ap-pears that this cooling down occurred after the above-noted grievances were withdrawn.Mark Sullivan assumed the position of manager of mailprocessing on November 29, 1981. Thereafter, on De-cember 23, 1980 (prior to the 10(b) statute of limitationsperiod), Winn was issued a written warning by supervi-sor Gambradella. The warning stated:Kennedy resigned his position as chief steward because he becameeligible for a supervisory position in the post office.276 POSTAL SERVICEOn 12-15-80 at 10:45 a.m. you became loud andabusive towards me when questioned about thenature of your union business.The U.S.P.S. Standards of Conduct ...states that"Employees are expected to maintain satisfactorypersonal habits so as not to be obnoxious or offen-sive to other persons .. ."You have been made aware, on many occasions, ofyour obligations in this regard. This letter of warn-ing will serve as written notice that further behav-iour in this manner will result in the administrationof progressive discipline.The Union filed a grievance concerning the above-noted warning and it was settled in March 1981 at thethird step of the grievance procedure. This settlementwas memorialized in a letter dated April 2, 1981, fromDistrict Director Employee and Labor Relations J. A.Sprague, to Robert Caracciolo, a National vice presidentof the Union. In part, the letter reads:The grievant denies that he was abusive toward hissupervisor. However, it appears that the grievanthas been involved in similar situations in the pastand that he contributed to the incident that oc-curred in this case.In an effort to resolve this matter and afford thegrievant the opportunity to improve his conduct,the Letter of Warning will be removed from thegrievant's record.The Union expects Management to conduct them-selves in a business like and professional manner. Itis also expected that Union officials will conductthemselves in a similar manner.It is additionally noted that apart from a formal warn-ing there is, pursuant to the collective-bargaining agree-ment, a lower level of discipline called a "discussion."(See art. 16, sec. 2 of the National Agreement.) A formaldiscussion is generally conducted in private between theemployee and the supervisor involved, and does notresult in any record being placed into the employee's of-ficial personnel record. However, such discussions are inthe nature of warnings (albeit not grievable), and super-visors, as a matter of practice, make a memoranda ofsuch discussions for their own records. In the presentcase, the Respondent introduced into evidence thememoranda of various "discussions" held with Winnfrom April 2, 1980, to February 5, 1981. By and large,these discussions involved alleged incidents where Winnleft his work area, did less than the normal amount ofwork, made too much noise, and used loud, boisterous,and on occasion profane language.B. The Warning of April 7, 1981Five days after the previous warning to Winn hadbeen withdrawn, he received another warning fromacting Supervisor Anthony Vano.2The warning read asfollows:This letter of warning is being issued to you due toyour unsatisfactory work performance in distribu-tion assignments. Deficient areas in your perform-ance include:(1) Amount of work.(2) Constantly leaving your distribution case, totalk to others.(3) Obnoxious and disruptive conduct.(4) Lack of cooperativeness.As you have been made aware of your responsibil-ities and obligations in this regard prior to thisletter, an improvement is anticipated. Failure to doso could result in further disciplinary action. Youmay appeal this action within 14 days of receipt asspecified by Article XV, Section 2 of the NationalAgreement.According to the General Counsel's theory, Winn andKennedy were blamed by Vano for a "first class failure"which, according to Winn, occurred about April 5 or 6.He postulates that since neither Winn nor Kennedycould possibly be blamed for that occurrence, and givenother evidence of animus against them, then the reasongiven for Winn's warning must be pretextual and there-fore motivated by discriminatory reasons. The PostalService takes the position that it did not blame eitherWinn or Kennedy for the "first class failure," and thatthe April 7 warning to Winn was not, in any way, relat-ed to or caused by that incident. In effect, the Respond-ent seems to argue that the General Counsel has createda strawman, which when knocked down, is being used toprove the allegation.There is in fact, no dispute that about the first week ofApril 1981 the distribution clerks "missed the mail." Inconnection therewith, both Winn and Kennedy testifiedthat they, and they alone, were blamed for that incidentby Acting Supervisor Vano. In this respect, Winn testi-fied that, after he received the warning, he asked Vanoabout it. He states that Vano said that the warning relat-ed to the fact that "we" missed the mail and that he wasacting under orders from Sullivan. Similarly, Kennedytestified that, after the first-class failure, he had a formaldiscussion with Vano who told him that his work per-formance that morning was not satisfactory and that he(Kennedy) had not processed enough trays of mail. Ken-nedy asserts that, when he told Vano that he was mistak-en and asked why he was being singled out, Vano re-plied that he was under instructions from Sullivan andthat Kennedy was not the only person being disciplined.Vano testified that, although there was a first-class fail-ure, he did not blame either Winn or Kennedy for its oc-currence as neither was at fault. He further testified thatneither was disciplined because of that event. In the caseof Kennedy, Vano states that he had a formal discussionwith him on March 31, 1981 (prior to the first-class fail-2 Vano, who normally is a letter carrier, was assigned to be a tempo-rary supervisor in the absence of the regular supervisor, Walter Daniello.277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDure), relating to Kennedy's productivity.3Vano alsostates that the warning to Winn was not in any way re-lated to the first-class failure, but rather was related tohis observation of Winn's performance and conduct overapproximately a 2-week period of time, during which he(Vano) was the acting supervisor. Vano further testifiedthat before issuing the warning, he spoke to Sullivanabout Winn's conduct and was told that Winn had hadprior "discussions." According to Vano, he decided,with Sullivan's concurrence, that a letter of warning wasthe appropriate measure to take in Winn's case becauseof the prior "discussions." In relation to Winn's warning,Vano agrees that it is not unusual for distribution clerksto talk at their cases or to take breaks from time to time.He acknowledges that the nature of their work makesthis imperative. He asserts, however, that from his obser-vation, both Winn and Kennedy were excessive in thisrespect, that they were excessively noisy, and that thisaffected not only their performance but also the produc-tivity of the other employees.Following the warning to Winn, a grievance was filedby the Union. It appears from the record that this griev-ance was discussed at the first, second, and third steps ofthe contractual grievance procedure. Basically, theUnion charged in the grievance that management washarrassing Winn on account of his union activities andthat the warning was an improper imposition of disci-pline because Vano had not had a previous "discussion"with Winn. Curiously, although Winn asserts that thereason given by Vano for the warning was Winn's re-sponsibility for the first-class failure, nothing in thegrievance memoranda relates to that subject. That is, itappears that neither the Union nor the Companyclaimed, during the processing of the grievance, that theAugust 7 warning was in any way related to the first-class failure on April 5. Therefore, to this extent, thedocumentary evidence tends to support Vano's conten-tion that the warning was not related to the first-classfailure.When the grievance was denied by the Respondent atthe third step, the Union did not pursue it to arbitration.C. The Warning of February 11, 1980According to Winn, sometime in December 1981, hehad a conversation with his supervisor, Joseph Gambra-della. He states that Gambradella told him to watch him-self and not do anything "off color" because Mark Sulli-van was out to get him. Kennedy testified that on oneoccasion during the winter, when he was talking withGambradella, he told the latter that he could not believethat Gambradella had told Winn that Sullivan was out toget him. He states that Gambradella responded bysaying, "yes it was a fact."Joseph Gambradella's testimony as to the above was asfollows:Q. At anytime .have you advised or told Mr.Winn that Mr. Sullivan was out to get him?A. Specifically to get him, specifically?a The Respondent introduced into evidence, as R. Exh. 2, a copy ofVano's notes relating to a "discussion" with Kennedy on March 31.Q. Yes?A. No.Q. Did you say anything like that to Mr. Winn?A. I might have said something like that, thatMr. Sullivan's going to get all the 8 balls, that arenot working. I might have said that.Q. Have you had any conversations with Mr.Sullivan ...where he said anything regarding get-ting or taking retaliatory action against Mr. Winn?A. Not to my knowledge.Q. Have you had any conversations with himwhere he criticized Mr. Winn's conduct as a Unionsteward?A. He might have when they were discussinggrievances at Step 2 or something like that.Q. Do you remember what he said?A. Itike he was loud and boisterous during thestep 2 meeting or whatever, maybe in that context,yes.Q. Did he ever suggest that maybe we ought totake disciplinary action against Mr. Winn because ofhis activity as a union steward?A. No.In order to understand the events leading up to theFebruary 11 warning, a certain amount of background isnecessary. It appears that sometime in January 1982, thePostal Service instituted a timeclock policy to deal withunearned overtime. In essence, the then Officer-in-Charge of the Milford Post Office, Andrew Pace, an-nounced, inter alia, that when employees took theirlunch breaks they were required to clock out and back inat the precise times of their break. Thus, for the distribu-tion clerks, since their lunch break was from 10 a.m. to10:30 a.m., they were required to punch out at precisely10 and punch back in at precisely 10:30. Employees whomade a habit of not following this procedure were sub-ject to formal disciplinary discussions. When employees,at a meeting, suggested that there might be occasionswhen they could not follow the procedure because ofcongestion at the timeclock, Pace agreed that, if an em-ployee was unable to punch his card at the precisely cor-rect minute because of congestion, the supervisor wouldadjust the employee's timecard to show the correct time.On February 3, 1982 (7 days before Winn resumed theposition as chief steward), Winn, through inadvertence,punched out for lunch at 9:59 a.m. Winn testified that hereturned from lunch before 10:29 a.m. but because ofcongestion at the timeclock (due to people and materialsnear the clock), he could not punch in until 10:30 a.m., Iminute after his allotted time for lunch. (As a result, hereceived credit for 59 minutes of overtime that day in-stead of for 60 minutes.) Winn testified that he then ap-proached Harold Feeley, an acting supervisor, and askedhim to change his timecard by I minute because he hadbeen held up at the timeclock. Winn states that Feeleysaid he would have to bring the problem to Sullivan andthat when Feeley came back from the office he deniedWinn's request. According to Winn, when he asked why,Feeley said that Sullivan said he was late. Winn statesthat he told Feeley that Pace had agreed that the super-278 POSTAL SERVICEvisors should alter the timecards when there was conges-tion, whereon Feeley said, "What do you want from me,I'm acting" (i.e., acting supervisor).According to Winn, shortly after his conversationwith Feeley, Sullivan came out and asked him what theproblem was. He states that he explained the problem toSullivan who nevertheless refused to alter his timecard.Winn asserts that he pressed Sullivan about his timecard,whereon Sullivan said that Winn was putting on a showfor everybody and that he should "keep it down." Winnstates he said that Sullivan was being ignorant, and thatSullivan repeated that he (Winn) was putting on a show,and demonstrating how loud he could yell. According toWinn, he rejoined that Sullivan was being boisteroushimself, whereupon Sullivan told him to go back to hisseat. According to Winn, he told Sullivan that he toowas being belligerent and that he (Winn) was sorry "wehad to go back to square one of ..lousy labor rela-tions." He states that he further told Sullivan that hewould file a grievance everytime any of the employeeshad a similar timeclock problem. According to Winn,Sullivan asked, "are you threatening me," whereon hetold Sullivan that he was not threatening, but that whenhe said he was going to file grievances he meant it. Atthis point, according to Winn, Sullivan directed him togo back to his seat and he did.According to Winn, about 3 or 4 minutes later, Sulli-van approached him and asked to see him privately.Winn states that Sullivan then counseled him about beingloud and boisterous toward him and arguing on the workfloor. He states that, during this discussion, he arguedback and told Sullivan that if the latter wanted the con-versation off the floor he should have indicated that im-mediately. Winn states that after the counseling he spoketo Kennedy (still the chief steward) and told him aboutwhat had happened, after which he made some calls tothe Union in New Haven. Winn denies that he calledSullivan an "egotistical bastard," or that he spent 25 min-utes in the men's room after his counseling by Sullivan.With respect to the above, Kennedy testified thatWinn could not punch his timecard on time becausethere was congestion at the timeclock that day. He con-firms that Winn asked Feeley to change the timecard andreferred Feeley to the prior agreement with Pace. Ken-nedy states that Feeley went to see Sullivan and that,when Sullivan came out, he told Winn that he would notchange his timecard. Although not hearing all the wordssaid, Kennedy testified that Winn started arguing withSullivan and raised his voice. He also states that Sullivanaccused Winn of putting on a show to impress the menand that he further accused Winn of disturbing the work-room floor. According to Kennedy, he heard Winn saythat Sullivan was ignorant and belligerant and that hewould file a grievance on behalf of anyone whose time-card was not corrected when there was congestion. Ken-nedy states that at this point, Sullivan asked if Winn wasthreatening him, to which Winn said that it was not athreat and that he (Winn) had filed a lot of grievances inthe past. (Recall the 14,000 grievances previously filedby Winn.) Kennedy asserts that both Sullivan and Winnwere yelling at each other although acknowledging thatSullivan's yell is a lot softer than Winn's. He states thathe does not remember anyone swearing during this con-frontation, but he does concede that other employeesstopped work to see what was going on.Sullivan testified that on February 3 he was standingout on the work floor with Feely when the men wereclocking in from the lunch break and that he did not ob-serve any congestion. He states that about 10:40 he wason the floor when Winn came over and started shoutingabout why he would not change Winn's timecard. Ac-cording to Sullivan, Winn called him an "egotistical bas-tard" and said that he was ignorant and belligerent. Sulli-van states that he told Winn to lower his voice and toknock off the personal insults, but that Winn continuedto shout. According to Sullivan, he told Winn that if hewanted to file a grievance he could, whereon Winn said,"If you want grievances, we'll give you grievances;we're the guys who filed 14,000 grievances." He stateshe asked Winn if he were threatening to harass manage-ment, whereon Winn replied that it was not a threat, itwas a promise. Sullivan asserts that he asked Winn to gointo the swing room to talk privately, but that Winn keptup the shouting and the insults. According to Sullivan,he did not raise his voice to Winn's shouting and hestates that, during this incident, the other employeesstopped work to look. He states that he then spoke toWinn in the swing room, after which Winn requestedtime to call Dirzus in New Haven. Sullivan asserts thathe was later told by Feeley that the latter had seen Winngo to the bathroom with a newspaper and stay there for25 minutes.Feeley was called as a witness by the Respondent. Hetestified that about 10:30 he was talking with Sullivan4when Winn came over about the timeclock problem.Feeley states that when he referred Winn to Sullivan,Winn then approached Sullivan and asked him to changehis timecard. He states that Sullivan refused whereonWinn became very loud and Sullivan asked him to lowerhis voice. According to Feeley, Sullivan asked Winn ifhe were going to file 14,000 grievances and Winn an-swered affirmatively. (In this respect, Feeley testifiedthat it was Sullivan and not Winn who first said anythingabout the 14,000 grievances.) According to Feeley,whereas Sullivan spoke in a normal speaking voice,Winn was talking in a loud voice. Although assertingthat he heard the entire conversation between Winn andSullivan, Feeley did not confirm the latter's assertionthat Winn called Sullivan an "egotistical bastard." Healso testified that later in the day Sullivan asked him ifWinn had gone to the bathroom and at what time.Feeley states that he told Sullivan that Winn had gone at11:40 a.m. with a newspaper, and had come out at 12:05.As noted above, Kennedy resigned as chief steward onFebruary 8 and Winn was officially appointed to that po-sition on February 10xAccording to Kennedy, he toldSullivan on February 8 that Winn would be replacinghim as chief steward.4 He also says that he did not see any congestion However he con-cedes that at 10:30 a.m. he and Sullivan were engaged in conversationand that the) were standing about 50 to 1(00 feet away from the time-clock279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 11, 1982, Sullivan issued a written warn-ing to Winn. The warning read as follows:On Wednesday, 2-3-82, Supervisor, Walt Daniello,had to instruct you to stop shouting and disruptingoperations on the workfloor.5After that same day, you became loud and abusivetowards me, shouting personal, derogatory remarksand threatening to file multiple grievances in orderto harass management. When told to lower yourvoice, you refused to comply. At that point, I tookyou off the workfloor for a discussion, where youcontinued the shouting and your belligerant con-duct.After our meeting, you spent over 25 minutes awayfrom your assigned work area, in the mens' lavato-ry. Just this past December, Supervisor Joe Gam-bardelia, had to order you out of the lavatory afterbeing absent from the assigned work area for an ex-tensive period of time. I have personally observedyou leaving the lavatory with folded newspapers inyour back pocket, following long absences fromyour assigned work area.Your failure to perform work as assigned, disruptiveconduct and lack of cooperation are unacceptable.As you have previously been made aware of yourresponsibilities and obligations in this area, in thefuture, these non-productive work habits and bois-terous, verbal attacks on supervisors will not be tol-erated and will lead to disciplinary action.In connection with the warning to Winn, Sullivan tes-tified that he decided to give the warning because he didnot think there was any reason for Winn to shout andcause a commotion on the workroom floor. Specifically,he mentioned the personal insults and the effect they hadon stopping the operation. Sullivan states that he initiallyrecommended to his superiors that Winn be suspendedbut was told that a warning would be the proper step inthe progressive disciplinary system. Although Sullivan,in his testimony, asserted that the warning was not issuedbecause of Winn's threat to file multiple grievances, thatassertion cannot be credited in view of the specific refer-ence to that subject in the warning letter itself.According to Winn, about March 1, 1982, he had aconversation with Supervisor Ronald Joseph. He statesthat during this conversation Joseph said that he thoughtthe argument over 1 minute was ridiculous, and thatWinn should just stay out Sullivan's sight because, "he'sgoing to get you if he gets the chance." Joseph, a wit-ness called by the Respondent, testified, in substance,that he told Winn that Sullivan was going to get Winn ifthe latter did not stop the loud talking on the floor whenhe was arguing with Sullivan.In connection with this case, it is finally noted that thecollective-bargaining agreement, at article 15, section 1,defines a grievance as a "dispute, difference, disagree-ment or complaint between the parties related to wages,hours, and conditions of employment." Grievances arenot limited to complaints involving the interpretation,I Daniello, however, did not testify in this proceeding.application, or compliance with these provisions of theagreement. Accordingly, the problem that Winn raisedwith respect to his timecard would clearly be a grievablematter under the terms of the collective-bargainingagreement, especially in view of the prior agreement byPace relating to this subject matter.DiscussionThere is credible evidence in this case that at least forsome time there has existed a fairly high level of tensionbetween the management of the Milford Post Office andthe Union's stewards at that location. It also seems ap-parent that a focal point of that tension related to thepersonality of Winn who, as a vigorous union steward,was perceived by some of the supervisors, including Sul-livan, as enjoying the loyalty of the employees. It alsoseems, by Winn's own account, that the level of tensionbetween the Union and management calmed down afterthe prior Postmaster, Brennen, had left the Milford facili-ty. It is of course possible that Sullivan, even with theabatement of tension, continued to harbor resentmentand suspicion of Winn. Nevertheless, in the context ofthis case, the General Counsel must establish that, in theparticular circumstances which gave rise to the twowarnings involved, those actions were motivated by dis-criminatory and nonlegitimate reasons.Insofar as the April 7 warning, the General Counselasserts that Winn and Kennedy were told by Vano thatthe reason for Winn's warning, as given to them byVano (the first-class failure), cannot be true. He arguesthat it therefore follows that the reason must be a pre-text. According to the General Counsel, if the reason forthe warning is a pretext, it must be concluded that thewarning was issued because of discriminatory reasons,given the past hostility between management and Winnwho was an aggressive shop steward. In this respect, Ican not help but admire the General Counsel's geometri-cally organized "proof." However, if one or more of hispostulates gives way, then his ultimate conclusion wouldbe significantly weakened.The Respondent denies that the warning issued toWinn or the formal discussion given to Kennedy was, inany way, related to the first-class failure. That is, Vanotestified that neither Kennedy nor Winn was responsiblefor that event and that neither was warned on that ac-count. Thus, the Respondent's argument strikes at one ofthe key postulates of the General Counsel's theory,namely, his contention that the reason given.for thewarning was pretextual in nature.Vano denied that neither his "discussion" with Kenne-dy nor his warning of Winn was related to the first-classfailure. Rather, he asserts that based on his observationof their performance during the period when he was anacting supervisor he was faced with two employees whosimply were not performing enough work and, in thecase of Winn, was disturbing other employees duringworktime. In this respect, I shall note here that I was fa-vorably impressed by the demeanor of Vano, who struckme as an honest witness. Moreover, the documentaryevidence tends to support Vano's assertion that the "dis-cussion" with Kennedy and the warning to Winn were280 POSTAL SERVICEnot related to the first-class failure. In this regard, al-though Kennedy states that his formal discussion withVano took place after the first-class failure the evidence,as reflected by Vano's testimony and notes, indicates thatthe "discussion" occurred on March 31, about 5 daysbefore it occurred. Also, the documentary evidence re-veals that the Union filed a grievance as to Winn's April7 warning and the respective positions of the parties areset forth on the grievance forms. Yet there is not a singlereference in any of the grievance forms to the first-classfailure, and it does not appear that, at any time duringthe first three steps of the grievance procedure, eitherparty contended that Winn's warning was related to thatoccurrence. To my mind this silence is damaging to theCharging Party's assertion that Winn had been told byVano that the warning was due to his responsibility forthe first-class failure. For if, as shown by the GeneralCounsel, Winn could not have been at fault, it wouldseem logical that the Union would have used the samepretext argument during the grievance discussions. Infact, the absence of any discussion about the first-classfailure during the grievance meetings (which of coursewere contemporaneous with the events), leads me to be-lieve that the prextext argument is indeed a post hoc ra-tionalization, intended to set up a strawman. As such,and because I shall credit the testimony of Vano, it istherefore recommended that this allegation be dismissed.The warning issued to Winn on February 11 is, in myopinion, a more complicated issue. There is no doubt inmy mind that on February 3, Winn asked to have histimecard changed to reflect the fact that he had taken a30-minute lunch break, as required, and that he did notreach the clock on time due to congestion. There also isno dispute that, with respect to the timeclock situation,Pace, on behalf of management, had previously agreedwith the employees that in the event an employee couldnot reach the timeclock on time a supervisor on dutywould be authorized to change the timecard. While itmay seem that Winn's request to change his timecard byI minute was a request over a relatively minor issue, itcannot be said that his problem was not a grievablematter under the terms of the collective-bargainingagreement. Moreover, as Winn was the alternative shopsteward at the time, it cannot be said that his indicationto Sullivan that he would file grievances everytime theCompany refused to change timecards resulting fromcongestion was purely an individual as opposed to con-certed complaint. Indeed, it seems to me that in somemeasure Sullivan issued the warning precisely because hefeared that Winn, as a shop steward, would file multiplegrievances as he had done in the past. This conclusion isof course based on the warning itself, which establishesprima facie that a reason for the warning was because ofthe perception that Winn, as shop steward, would filegrievances relating to the timecard problem. Since thefiling of grievances by employees and shop stewards isconsidered to be protected concerted activity, a warningissued to deter such activity would, a fortiori, be viola-tive of Section 8(a)(l) of the Act.68 See, e g., Firch Baking Co., 232 NLRB 772 (1977).Nevertheless, the inquiry does not stop there, as theevidence clearly establishes that Winn, during his con-frontation with Sullivan, began shouting on the work-room floor and that he called Sullivan ignorant and bel-ligerent.7The evidence also indicates that it was Winnand not Sullivan who did the shouting as even Kennedyindicated that Sullivan's shout was a lot softer thanWinn's. Additionally, it is concluded, based on therecord as a whole, that Winn continued to shout afterSullivan told him to quiet down and that as a result ofthis argument the other employees stopped their work towatch what was going on.In the context of protected activity by employees, acertain degree of leeway is allowed in terms of themanner in which they conduct themselves. Thus, inBeticher Mfg. Corp., 76 NLRB 526 (1948), the Boardstated:A frank, and not always complimentary, exchangeof views must be expected and permitted the nego-tiators if collective bargaining is to be natural ratherthan stilted. The negotiators must be free not onlyto put forth demands and counterdemands, but alsoto debate and challenge the statements of one an-other without censorship, even if, in the course ofdebate, the veracity of one of the participants occa-sionally is brought into question. If an employerwere free to discharge an individual employee be-cause he resented a statement made by that employ-ee during a bargaining conference, either one oftwo undesirable results would follow: collectivebargaining would cease to be between equals (anemployee having no parallel method of retaliation),or employees would hesitate ever to participate per-sonally in bargaining negotiations, leaving such mat-ters entirely to their representatives.We do not hold, of course, that an employee maynever be lawfully discharged because of what he says ordoes in the course of a bargaining conference. A lineexists beyond which an employee may not with impunitygo, but that line must be drawn "between cases whereemployees engaged in concerted activities exceed thebounds of lawful conduct in 'a moment of animal exuber-ance' (Milk Wagon Drivers Union v. Meadowmoor Dairies,312 U.S. 287, 293) or in a manner not activated by im-proper motives, and those flagrant cases in which themisconduct is so violent or of such serious character asto render the employee unfit for further service."Similarly, in NLRB v. Thor Power Tool Co., 351 F.2d584, 587 (7th Cir. 1965), the court affirmed the Board'sconclusion that the employer violated the Act when itdischarged a grievance committeeman who, during thecourse of a grievance meeting, called the employer's rep-resentative a "horse's ass."8The court stated:7 As Feeley did not corroborate Sullivan's assertion that Winn calledthe former an "egotistical bastard," I shall not conclude that this epithetwas used.a See also Crown Central Petroleum Corp. v. NLRB. 430 F.2d 724 (5thCir. 1970); Southwestern Bell Telephone Co., 260 NLRB 237 (1982); PostalService, 250 NLRB 4 (1980); Max Factor & Co., 239 NLRB 804 (1978);and Hawaiian Hauling Service, 219 NLRB 765 (1975).281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs other cases have made clear, flagrant conductof an employee, even though occurring in thecourse of section 7 activity, may justify disciplinaryaction by the employer. On the other hand, notevery impropriety committed during such activityplaces the employee beyond the protective shield ofthe act. The employee's right to engage in concert-ed activity may permit some leeway for impulsivebehavior, which must be balanced against the em-ployer's right to maintain order and respect. NLRBv. Illinois Tool Works, 153 F.2d 811 (7th Cir. 1946).Initially, the responsibility to draw the line betweenthese conflicting rights rests with the Board, and itsdetermination, unless illogical or arbitrary, oughtnot be disturbed. In the instant case we cannot saythat the Board's conclusion that Tinsley's remarkwas within the protection of section 7 was eitherunreasonable or capricious.In Atlantic Steel Co., 245 NLRB 814, 816 (1979), theBoard was called on to decide whether an arbitrator'sdecision was repugnant to the Act where the arbitratorhad sustained the discharge of an employee who, in thecourse of raising an overtime complaint, used obscenelanguage to a supervisor during the regular work shift inthe production area. The Board stated:According to the Administrative Law Judge,Chastain's question about overtime constituted agrievance and protected concerted activity. There-fore, when Chastain used the term "lying son of abitch," or "m- f- lie" (or "liar"), the Administra-tive Law Judge reasoned that this conduct, as apart of the res gestae of the grievance, was also pro-tected. As support for this conclusion, he relied ontwo lines of precedent. The first group of casesdealt with formal grievances or negotiating sessionswhich were conducted away from the productionarea. There, in the heat of discussion, an employeeuttered an obscenity or used extremely strong lan-guage. In that context, the employee's conduct wasfound to be protected as part of the res gestae.Under the other line of precedent, represented byMerlyn Bunney and Clarence Bunney, partners, d/b/aBunney Bros. Construction Company, and InterboroContractors, Inc., the Board concluded that an indi-vidual employee's complaint under the contractabout working conditions constituted protected con-certed activity. The employee in question, however,made no obscene or insulting statement.The Administrative Law Judge cited no deci-sions, however, and we know of none, where theBoard has held that an employee's use of obscenityto a supervisor on the production floor, following aquestion concerning working conditions, is protect-ed as would be a spontaneous outburst during theheat of a formal grievance proceeding or in con-tract negotiations. To the contrary, the Board andthe courts have recognized (as did the Administra-tive Law Judge in passing) that even an employeewho is engaged in concerted protected activity can,by opprobrious conduct, lose the protection of theAct.The decision as to whether the employee hascrossed that line depends on several factors: (1) theplace of the discussion; (2) the subject matter of thediscussion; (3) the nature of the employee's out-burst; and (4) whether the outburst was, in anyway, provoked by an employer's unfair labor prac-tice.To reach a decision, the Board or an arbitratormust carefully balance these various factors.Here the arbitrator considered the factors whichthe Board considers, and concluded that the em-ployee's discharge was warranted and based on rea-sons not repugnant to the Act. He noted that the in-cident occurred on the production floor duringworking time (not at a grievance meeting), that theemployee's question about overtime expressed legiti-mate concern which could be grieved, and that thesupervisor had investigated and answered his ques-tion promptly; but, nevertheless, the employee hadreacted in an obscene fashion without provocationand in a work setting where such conduct was notnormally tolerated. He further considered the em-ployee's past record and concluded that, consideredtogether, this record established a reasonable basisfor the discharge.We find nothing in the arbitrator's decision thatis repugnant to the Act. Indeed, a contrary result inthis case would mean that any employee's offhandcomplaint would be protected activity which wouldshield any obscene insubordination short of physicalviolence. That result would not be consistent withthe Act ....The distinction between protected, albeit exhuberantconduct in the context of a grievance or negotiationmeeting, as opposed to similar conduct elsewhere, wasfurther set forth in New Process Gear, Div. of ChryslerCorp., 49 NLRB 1102 (1980).9In that case, the adminis-trative law judge, in a decision adopted by the Board,dismissed an allegation involving a shop steward who, inthe course of arguing about a work problem, refused theforeman's order to stop shouting and refused an order toleave the production office. The Administrative LawJudge stated:Respondent acknowledges that loud talk andcursing is not uncommon in a plant environment,however, it contends that personal insulting remarkssuch as those Allen directed towards Mooney donot have to be tolerated, specially when carried tothe point of insubordination. I agree, a distinctionbetween a steward's aggressive union activity andimproper behavior is that, in the former, the stew-ard diligently represents his constituents' interests9 See also Posial Service, 250 NLRB 4 fn. I (1980), where the Boardheld that a shop steward engaged in the "formal investigation" of agrievance did not lose the protection of the Act when he uttered a"single, spontaneous obscene remark" to a supervisor. However, theBoard did note that the shop steward's remark was provoked, in part, bythe supervisor's failure to answer his inquiries.282 POSTAL SERVICEby seeing to it that the contract is not violated andthat the grievances are presented fairly and with theprimary purpose of obtaining satisfactory results inan amicable and procedurally correct manner. Im-proper or unprotected conduct is demonstrated by asteward who while processing grievances makespersonal attacks on foremen and resorts to obnox-ious obscenities. He refuses to follow the establishedprocedure in an orderly manner to the point of in-subordination. Such was Allen's conduct towardForeman Mooney.I reject the position of the General Counsel thatAllen's conduct can be classified as shop talk. Hepursued Mooney relentlessly and insubordinately.Moreover, Allen was not disciplined because hecursed Mooney but because he would not leaveMooney alone so that Mooney could do his job.Allen continued to follow Mooney while engagingin loud and abusive conduct and he threatened tocontinue to engage in such improper behavior forthe remainder of the shift. It was at that point thatAllen was suspended for insubordination.The employees' right to engage in concerted ac-tivity may permit some lee-way for impulsive be-havior, which must be balanced against the employ-er's right to maintain order and respect. NLRB v.Thor Power Tool Company, 351 F.2d 584 (7th Cir.1965), enfg. 148 NLRB 1379 (1964). In CalmosCombining Co., supra, 184 NLRB 914, 915, in astrikingly similar situation as in the instant case, theBoard stated:We agree with the Respondent that Harts' re-fusal to follow the direct order to stop shoutingand his abusive language constituted unprotectedactivity .... Harts not only refused to ceaseshouting, but dared Oshins to discharge him.Thus, Harts' continued intransigence was not apart of the res gestae of the grievance discussion.Rather, the order to stop shouting was a reasona-ble and lawful order that should have beenobeyed, and his refusal to do so was not relatedto Harts' protected processing of the grievance.In view of the case law cited above, it seems to methat the question as to whether the February 11 warningto Winn was violative of the Act is precariously close. Ihave concluded that, although Winn had a legitimatebasis for complaining about his timecard, he neverthelessescalated the argument with Sullivan to a point beyondwhich was reasonable given the nature of his complaint.There is also no doubt as to the fact that Winn keptshouting at Sullivan on the workroom floor after thelatter told him to quiet down and return to his seat. Inthis regard, I also conclude that, during the confronta-tion, Winn made insulting statements to Sullivan and thatthe heated remarks by Winn attracted the attention ofthe other employees who stopped work. Further, theevidence in this case indicates that this was not the firsttime that Winn had been overly boisterous, and in con-nection with the settlement of a prior grievance involv-ing Winn, both the Union and the Employer had mutual-ly agreed that their respective representatives shouldconduct themselves in a professional and business likemanner.There is, in fact, little doubt in my mind that the typeof overreaction by Winn is not the type of conductwhich would be conducive to a rational and mutuallyproductive collective-bargaining relationship. This is notto say, however, that his conduct on this occasion wentbeyond the pale or that the warning was privileged.Unlike the facts in Atlantic Steel Co., supra, New Proc-ess Gear, supra, and the other cases cited by the Re-spondent, I do not perceive that Winn's conduct wasnearly as insubordinate as the activities referred to inthose cases. For example, I have concluded that Winndid not use obscene language during his confrontationwith Sullivan. Also, while it is true that the argumentcaused other employees to stop work, the evidenceherein does not show that this confrontation, as in thecase of New Process Gear, was of an extended or pro-longed nature. Moreover, it is apparent from the warningletter itself that its issuance was motivated not merely be-cause of Winn's boisterous conduct, but at least in equalmeasure because Winn had informed Sullivan that hewould file grievances on behalf of other employees en-countering the same problem. Although Sullivan mayhave perceived this "threat" as one which involved anintent by Winn to harass management with multiplegrievances, it must be said that the problem at issue was,in fact, a grievable matter, and that Winn's position wasconsistent with the agreement made with Pace. In sum-mary, I therefore conclude that the warning issued toWinn was motivated in large part because of Sullivan'sconcern that Winn, as shop steward, would file griev-ances pursuant to the collective-bargaining agreement. Ialso find that Winn's conduct on February 3, in connec-tion with his conversation with Sullivan, was not soegregious as to remove his activity from the protectionof the Act. Accordingly, it is concluded that the warningissued to Winn on February 11, 1980, was violative ofSection 8(a)(l) and (3) of the Act.CONCLUSIONS OF LAW1. The Respondent, the United States Postal Service, isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By issuing a letter of warning to William Winn onFebruary 11, 1982, because of Winn's notification tomanagement that he would file grievances pursuant tothe collective-bargaining agreement, the Respondent vio-lated Section 8(a)(1) and (3) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. Except to the extent herein found, the Respondenthas not violated the Act in any other manner.[Recommended Order omitted from publication.]283